Baldwin, J.
The demurrer to plaintiff’s petition should have been sustained. The suit is upon the following instrument:
St. Charles, Iowa, Nov. 1857.
Thirty days after date, pay to the order of John B. Collins one hundred and one 44-100 dollars to apply on the payment for plastering, value received, and charge to account of Theodore Mix.
To A. L. Collins, St. Charles, Iowa, Nov. 13.
Endorsed: “Accepted Jan. 13th, 1858, A. L. Collins agent for the St. Charles Masonic Hall Company.”
The plaintiff docs not allege in liis petition that the instrument sued on was ever assigned to him, nor does it appear in what manner he became the owner thereof. The acceptance is not made payable to bearer and transferable by delivery alone; and the plaintiff by merely averring that he is the owner thereof, without' showing by what right he claims the same, does not present such a state of facts as would enable him to maintain this action in his own name. Mainer v. Reynolds, 4 G. Greene 187; McCarn & Scott v. Rivers, 7 Iowa 404; Andrews v. Brown, 1 Ib. 154.
Reversed.